NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE ENRIQUE MEDINA AGUILAR,                    No.    18-55583

                Petitioner-Appellant,           D.C. No. 5:17-cv-01624-CAS-AS

 v.
                                                MEMORANDUM*
CYNTHIA ENTZEL,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Federal prisoner Jose Enrique Medina Aguilar appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2241 habeas corpus petition. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, see Tablada v.

Thomas, 533 F.3d 800, 805 (9th Cir. 2008), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Aguilar contends that the Bureau of Prisons (“BOP”) incorrectly calculated

the end date of the 38-month sentence for his 2012 illegal reentry conviction, and

the start date of the 120-month sentence for his 2014 drug conviction, which he is

currently serving. This latter sentence was ordered to run concurrently to any

“undischarged” portion of his illegal reentry sentence.

      The BOP correctly determined that Aguilar’s illegal reentry sentence

concluded on July 25, 2014, taking account of the date on which the court imposed

the sentence, credit for time served, and good time credit. The BOP also correctly

determined that his current sentence started on November 3, 2014, the date on

which it was imposed. See Schleining v. Thomas, 642 F.3d 1242, 1244 (9th Cir.

2011) (holding that a federal sentence cannot commence until a prisoner is

sentenced in federal district court). Because Aguilar’s illegal reentry sentence was

fully discharged when the district court imposed his current sentence, his current

sentence could not run concurrent to his illegal reentry sentence. See id.

      To the extent Aguilar is contending that he should receive additional custody

credit for his current sentence, he is not entitled to relief. The record shows that

his time spent in pretrial detention was credited toward his illegal reentry sentence,

and therefore that time cannot be credited towards his current sentence. See 18

U.S.C. § 3585(b); United States v. Wilson, 503 U.S. 329, 337 (1992).

      AFFIRMED.


                                           2                                    18-55583